United States Court of Appeals
                              FOR THE EIGHTH CIRCUIT



           __________
                                        *
           No. 99-1965                  *
           __________                   *
                                        *
Robyne Mahaney; James Mahaney,          *
Individually and on behalf of           *
their children and as representatives   *
of the class,                           *
                                        *
             Plaintiffs-Appellants,     *
                                        *
      v.                                *
                                        *
Warren County; Mike Baker,              *
Individually and in his official        *
capacity as Warren County Sheriff;      *
North East Community Action             *
Corp.; Donald Patrick; Lynn Miller;     *     Appeals from the United States
Nelva Owens; Fern Goodfellow;           *     District Court for the Eastern
Leon Stonebarger; Pat Spoonster;        *     District of Missouri.
Gil Groeper; James Vaccaro;             *
Shelly Vaccaro;                         *
                                        *     [PUBLISHED]
             Defendants-Appellees,      *
                                        *
Craig Costello,                         *
                                        *
             Defendant.                 *
                                        *
                                        *
           __________                 *
                                      *
           No. 99-1966                *
           __________                 *
                                      *
Jackie Morton, as representative of   *
the class;                            *
                                      *
            Plaintiff-Appellant,      *
                                      *
Kingmont Corp.,                       *
                                      *
            Plaintiffs,               *
                                      *
      v.                              *
                                      *
Warren County; Mike Baker,            *
Individually and in his official      *
capacity as Warren County Sheriff;    *
North East Community Action           *
Corp.; Donald Patrick; Lynn Miller;   *
Nelva Owens; Fern Goodfellow;         *
Leon Stonebarger; Pat Spoonster;      *
Gil Groeper; James Vaccaro;           *
Shelly Vaccaro;                       *
                                      *
            Defendants-Appellees.     *
                                      *
Craig Costello,                       *
                                      *
            Defendant.                *




                                      2
                                   ________________

                            Submitted: February 16, 2000
                                Filed: March 13, 2000

                                   ________________

Before BOWMAN, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.

                                   ________________

PER CURIAM.

       Robyne Mahaney, James Mahaney, and Jackie Morton (collectively "plaintiffs")
appeal the district court's1 order granting the defendants' motions for summary
judgment. See Fed. R. Civ. P. 56(c). The plaintiffs are former residents of a low
income housing project in Warren County, Missouri. They allege that the defendants
engaged in a conspiracy to violate their civil rights.2 See 42 U.S.C. § 1985(3). After
conducting lengthy hearings, the district court found that the plaintiffs failed to establish
the existence of a genuine issue of material fact and, accordingly, entered judgments
in favor of the defendants. We review de novo a district court's summary judgment
determinations. See Amir v. St. Louis Univ., 184 F.3d 1017, 1024 (8th Cir. 1999).



       1
        The Honorable Rodney W. Sippel, United States District Judge for the Eastern
District of Missouri.
       2
        The plaintiffs also allege violations of additional federal statutes and
amendments to the United States Constitution. The plaintiffs failed to raise these claims
in their initial brief before this court. Claims not raised in an initial brief are waived,
see Stephenson v. Davenport Comm. Sch. Dist., 110 F.3d 1303, 1306-07 n.3 (8th Cir.
1997), and we generally do not consider issues raised for the first time on appeal in a
reply brief. See State Auto. Mut. Ins. Co. v. Mitchell, 179 F.3d 590, 592 (8th Cir.
1999). We see no reason to depart from our rules in this case.
                                             3
       The plaintiffs contend that the defendants conspired against them by building a
wall, digging a ditch, engaging in racial steering practices, denying the residents of the
project basic police protection, ordering the operator of the project to provide security
for the housing project residents, filing a nuisance suit against the project, and
threatening to use the zoning laws as a vehicle for closing the project. After reviewing
the entire record in this case, we conclude that the plaintiffs' claims patently lack merit.
The plaintiffs advance nothing more than bare allegations and rank speculation.
"Speculation and conjecture are not enough to prove that a conspiracy exists."3 Mettler
v. Whitledge, 165 F.3d 1197, 1206 (8th Cir. 1999). Accordingly, we affirm the
judgments of the district court.

       A true copy.

              Attest:

                      CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT




       3
       The plaintiffs also challenge the district court's orders denying their motions for
class certification, their motion for consolidation, their motion for a protective order,
and their motion to disqualify certain attorneys from joint representation. After
examining the entire record, we conclude that the plaintiffs' challenges lack merit and
an extended discussion is not warranted. See 8th Cir. R. 47B.
                                             4